PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Disciplinary Rule 9-102(a)(2) of the Code of Professional Responsibility, article XI Rules 11.02(4), 11.-02(4)(b), 11.02(4)(c) of the Integration Rule of The Florida Bar and Bylaw 11.02(4)(c). We approve the petition, and we hereby suspend respondent, Michael L. Mann, for a period of ninety (90) days effective on November 10, 1984, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients and respondent shall not accept any new business. Following the period of suspension respondent shall be placed on a two-year period of monitored probation during which time he shall present local Staff Counsel with detailed quarterly reconciliations of his trust account. Respondent shall retain the services of a certified public accountant to monitor and oversee his trust account and operating account. The Florida Bar shall have the uncontested right, with or without cause, to inspect and audit respondent’s trust account and operating account (to include the inspection of ledger cards and journals).
Costs in the amount of $2,152.50 are hereby taxed against respondent.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, EHRLICH and SHAW, JJ., concur.